          Case 2:16-md-02724-CMR Document 1212 Filed 02/05/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                         MDL No. 2724
 PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                        HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 ALL ACTIONS



                       NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK:

          Katie R. Glynn, an attorney at Lowenstein Sandler LLP, respectfully notifies the Court of

her withdrawal as counsel for Defendant Lupin Pharmaceuticals, Inc., in the above-captioned

action.

 Dated this 5th day of February, 2020               Respectfully submitted,

                                                         /s/ Katie R. Glynn
                                                    Katie R. Glynn
                                                    LOWENSTEIN SANDLER LLP
                                                    2200 Pennsylvania Avenue, NW
                                                    Suite 500E
                                                    Washington, DC 20037
                                                    Tel: (202) 753-3800
                                                    Fax: (202) 753-3838
                                                    kglynn@lowenstiein.com

                                                    Counsel for Defendant
                                                    Lupin Pharmaceuticals, Inc.
       Case 2:16-md-02724-CMR Document 1212 Filed 02/05/20 Page 2 of 2



                                 CERTIFICATE OF SERVICE
       I, Katie R. Glynn, hereby certify that on February 5, 2020, I caused a true and correct

copy of the foregoing Notice of Withdrawal of Appearance to be served upon all counsel of

record by operation of the electronic filing system of the United States District Court for the

Eastern District of Pennsylvania.

                                                       /s/ Katie R. Glynn
                                                   Katie R. Glynn
